Citation Nr: 0711444	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of back surgery, as a result 
of treatment received from a Department of Veterans Affairs 
medical facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1955 to February 
1960 and from May 1960 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to benefits 
under § 1151 for residuals of back surgery. 

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  This evidence is 
comprised of treatment notes pertaining to a June 2005 spinal 
procedure performed at the University of Kansas Hospital.  
While this evidence does go toward the veteran's current 
condition, it does not provide additional diagnoses or 
complications that were not previously noted on the record 
that are attributable to the veteran's lumbar spine 
disorders.  Similarly, it does not provide an assessment of 
the care the veteran received at VA.  As such, it is not 
relevant to the instant claim.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran was hospitalized at a Kansas City VA medical 
facility in January 1999 for the purpose of surgery for an L1 
laminectomy and an L1-L2 diskectomy with a transverse process 
fusion.  The veteran was again hospitalized at a Kansas City 
VA medical facility in August 2002, for an August 15th 
surgery to repair a loose screw in the transverse process 
fusion, to which he gave his informed consent, and an August 
21st surgery to reposition a pedicle screw and repair a small 
tear in the dura.

2.  Since the August 2002 surgeries, the veteran has been 
diagnosed with bilateral lumbar radiculopathy, 
postlaminectomy syndrome, epidural fibrosis and urinary 
incontinence.  

3.  The veteran's post-operative residuals are not the result 
of any carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA, or are unforeseeable consequences of treatment.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for residuals of back 
surgery, claimed to result from treatment received at a VA 
medical facility, is not warranted.  38 U.S.C.A. § 1151 (West 
2002 and Supp. 2005); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. § 1151 Compensation

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in November 2002.  He 
contends, in essence, that, during surgery to fuse the L1-L2 
lumbar vertebrae, the surgeon misplaced the pedicle screw, 
which resulted in additional disability.  For the reasons 
that follow the Board concludes that compensation under 
§ 1151 is not warranted.

Because the claim was filed after October 1, 1997, the 
version of 38 U.S.C.A. § 1151 in effect prior to October 1, 
1997 (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination) is not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  The new law requires that 
the claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  The Board notes that 
the RO had an opportunity to consider the above provisions 
that were codified at 38 C.F.R. § 3.361 in the April 2005 
statement of the case.  There is no prejudice in the Board 
also considering the new regulation.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran underwent three surgeries related to his back at 
the Kansas City VA Medical Center.  Prior to January 1999, 
the veteran had complained of increasing back pain and had 
developed shooting pains down his lower extremities.  
Conservative treatment failed to remedy the symptoms.  In 
January 1999, he had a L1 laminectomy with an L1-2 diskectomy 
and L1-L2 transpedicular screw fixation with transverse 
process fusion.  The veteran reported improvement in his 
symptoms and was released.  

The improvement was short lived.  The veteran began reporting 
increased symptoms in March 1999.  Conservative treatment was 
again unsuccessful in remedying his symptoms.  In July 2002, 
loose movement of the pedicle screws in the L2 vertebra was 
discovered.  The veteran underwent surgery to repair and 
replace the hardware on August 15, 2002.  The transverse 
process fusion was extended from T12 to L3.  On August 21, 
2002, the right side pedicle screw at the L3 vertebra was 
found to be outside the pedicle.  The veteran reported new 
leg pain, which the surgeon believed was related to localized 
nerve root irritation due to the loose pedicle screw.  The 
doctors also identified leakage of spinal fluid.  This 
leakage was described in the September 2003 medical 
reviewer's opinion as a tear of the dura.  The veteran 
immediately underwent surgery to remove the loose screw and 
repair the dura, so that he had only one screw at the L3 
level.  

The Board notes that, since 2002, the veteran's spinal 
problems have continued to worsen.  He has undergone at least 
two additional surgeries, in September 2004 and June 2005, 
extending the process fusion up to the T9 level.  


In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  A January 2004 assessment provided by 
Dr. Hancock, a private physician, indicates that the veteran 
has bilateral lumbar radiculopathy, postlaminectomy syndrome 
and epidural fibrosis as a result of the "apparent 
malpositioning of the pedicle screw on the right side at 
L3...."  The VA treatment records also show that the veteran 
developed urinary incontinence following his surgery.  This 
was treated with medication.  

In his April 2005 Form 9, the veteran also alleged that he 
has paralysis of the muscles on the right side of his 
stomach.  There is no indication of this anywhere in the 
treatment records submitted.  The veteran is not competent to 
diagnose paralysis.  See Rucker, supra.  

The Board finds that since the August 2002 surgeries, the 
veteran has been diagnosed with bilateral lumbar 
radiculopathy, postlaminectomy syndrome, epidural fibrosis, 
and urinary incontinence.  As these conditions developed 
subsequent to the veteran's treatment at a VA medical 
facility, the remaining question in this case is whether the 
"malpositioning" of the pedicle screw amounted to fault on 
the part of VA, caused symptoms not reasonably foreseeable 
from the nature of the surgery.  See 38 C.F.R. § 3.361.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2006).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2006).

The claims file, including the relevant treatment notes, was 
sent for a September 2003 review for an opinion as to whether 
the "malpositioning" amounted to negligence or whether the 
veteran had unforeseeable consequences of surgery.  The 
examiner described the insertion of the pedicle screw in 
question as a "technical mistake."  The examiner stated 
that "mistakes do occur and a technical mistake is not the 
same as being negligent."  The opinion noted that the 
problem caused by the pedicle screw was located and repaired 
quickly.  The examiner noted that the veteran was 
"relatively well" at the time the opinion was offered.  The 
examiner concluded saying that, "Unfortunately, mistakes do 
happen in medicine and, particularly, in surgery, but again, 
this is not negligence."  The Board cannot find that there 
was negligence or fault on the record where the sole, 
competent medical evidence is against such a finding.  As to 
foreseeable consequences, the examiner stated that "a 
pedicle screw is to be inserted into the pedicle and the 
intention is to do so without damaging the nearby neural 
elements...."  It is clear from the opinion that neural 
complications are a well understood and appreciated danger 
presented in pedicle screw placement.  The Board cannot find, 
therefore, that the complications identified as residuals 
above are unforeseeable within the meaning of the regulation.  

The Board has considered the veteran's arguments that the 
malpositioning amounted to negligence; however, the veteran 
is not qualified to offer such an opinion.  See Espiritu, 
supra.  As such, the veteran's opinion cannot be relied upon 
in support of his claim.  The September 2003 medical opinion 
is the sole, competent opinion of record on this question.  

The Board has also considered whether VA furnished medical 
care without the veteran's informed consent.  Following the 
discovery of the loose pedicle screw in July 2002, the 
veteran was scheduled for an August 15th surgery.  Treatment 
notes indicate that "the risks and benefits" of the 
proposed surgery were discussed with the veteran on August 
14th.  The note indicates that "[t]he patient agrees."  As 
discussed above, the malpositioning is a well understood 
danger of this type of surgery.  The veteran has not alleged 
that he did not give his informed consent to the procedure.  
The Board finds that the veteran gave his informed consent to 
the procedure.  The Board concludes that the additional 
disability was not the result of care furnished by VA without 
informed consent.  See 38 C.F.R. § 3.361, supra.

The Board concludes entitlement to § 1151 compensation must 
be denied.  As reflected by the discussion above, the 
preponderance of the evidence is against a finding of fault 
on the part of VA or that the post operative residuals are 
the unforeseeable consequences of treatment.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
entitlement to § 1151 compensation must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in February 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in February 2005, he 
was provided two months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in April 2005.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The February 2005 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for § 1151 compensation, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2006).  The veteran's claims file was 
forwarded for a September 2003 opinion, as discussed above.  
The Board notes that the veteran's representative objected to 
the medical opinion on the grounds that it was offered by a 
VA doctor employed at the same hospital that treated the 
veteran, implying that the reviewer might have been 
influenced by the treating doctors.  There is no indication 
from the record that any undue influence was exerted in 
offering the opinion.  There is also no rule by statute, 
regulation or caselaw preventing this practice.  The veteran 
was given the opportunity to seek private opinions on whether 
he had additional disability as a result of fault on the part 
of VA.  The Board notes that he did submit an evaluation from 
Dr. Hancock, discussed above.  That there is no opinion to 
the contrary of the VA examiner's opinion does not render the 
opinion unreliable.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of back surgery, as a result 
of treatment received from a Department of Veterans Affairs 
medical facility is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


